IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40924
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

GUSTAVO ANDRADE,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-91-CR-236-1
                        - - - - - - - - - -
                           June 17, 1997
Before SMITH, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gustavo Andrade, #57391-079, has appealed the denial of his

“Motion to Reduce Sentence and to Correct an Illegal Sentence

Pursuant to Federal Rule of Criminal Procedure Rule 35(a)(1).”

The notice of appeal was not filed within ten days of entry of

judgment.   See Fed. R. App. P. 4(b).   It would be futile for this

court to remand to the district court to determine whether there

was excusable neglect in filing the late notice of appeal, see

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40924
                              - 2 -

United States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984),

because even if there is excusable neglect and the appeal is

timely, we would dismiss the appeal as frivolous.   The district

court had no jurisdiction to entertain the Rule 35 motion.

United States v. Early, 27 F.3d 140, 141-142 (5th Cir.), cert.

denied, 115 S. Ct. 600 (1994).

     DISMISSED.